Citation Nr: 1428300	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  08-21 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss prior to July 10, 2012, and a rating higher than 10 percent since.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The Veteran had active military service from March 1968 to March 1970, after which he had over 30 years of additional service in the reserves, including in the Alabama Army National Guard.  He had additional active duty service from March 2003 to May 2004, which was performed under Title 10 orders.

He appealed to the Board of Veterans' Appeals (Board) from a January 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted his claim of entitlement to service connection for bilateral (left and right ear) hearing loss.  He contested the 0 percent (noncompensable) rating initially assigned for this disability.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (When a Veteran appeals an initial rating, VA adjudicators must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award if there have been occasions when the disability has been more severe than at others.  This staging of the rating compensates the Veteran for this variance).  

In June 2012, the Board remanded this claim for further development and consideration, including obtaining the most recent treatment records concerning this disability and having the Veteran undergo another VA compensation examination reassessing the severity of his bilateral hearing loss.

In a September 2012 rating decision since issued, the Appeals Management Center (AMC) granted a higher 10 percent rating for the bilateral hearing loss effective July 10, 2012, the date of the VA compensation examination the Veteran had undergone on remand.  He has continued to appeal for an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (The granting of a higher rating does not abrogate a pending appeal, unless the Veteran receives the highest possible rating or expressly indicates he is satisfied or content with his new rating.).  So this claim now concerns whether he was entitled to an initial compensable rating, meaning a rating higher than 0 percent, prior to July 10, 2012, and whether he has been entitled to a rating higher than 10 percent since.


FINDINGS OF FACT

1.  Before July 10, 2012, the Veteran had no more than Level I hearing loss in his right ear and Level II hearing loss in his left ear.

2.  Since July 10, 2012, he has had no more than Level II hearing loss in his right ear and Level VIII hearing loss in his left ear.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial compensable rating for the bilateral hearing loss for the initial period at issue - before July 10, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).

2.  The criteria also are not met for a rating higher than 10 percent for this service-connected disability for the succeeding period at issue - since July 10, 2012.  Id.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided by the VCAA, VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 


Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).

Ideally, this notice should precede the initial adjudication of the claim by the RO as the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

This claim at hand, however, arose from the Veteran's disagreement with the initial rating assigned after the granting of service connection for his bilateral hearing loss.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" issues, including the rating initially assigned for the disability, the claim as it arose in its initial context has been substantiated and there is no need to provide additional VCAA notice concerning the downstream elements of the claim.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  Rather, according to the holding in Goodwin v. Peake, 22 Vet. App. 128 (2008), and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating and effective date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved, and this occurred in this particular instance.  The Veteran therefore has received all required notice concerning this downstream initial-rating claim.


The VCAA also, as mentioned, requires that VA make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim, unless there is no reasonable possibility the assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, regardless of whether the records are in the custody of a Federal department or agency, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

To this end, VA has obtained the Veteran's service treatment records (STRs), and the file also contains VA clinical records, private medical records, and his written statements.  As well, he has been afforded a VA examination in furtherance of his claim, including assessing the severity of his bilateral hearing loss, which, as mentioned, is now the determinative downstream issue (no longer the etiology of it in terms of its relationship to his military service, since that has been established).  He has not cited any other medical evaluation or treatment, either from VA or a private source, which is relevant to this claim, so the records of which need to be obtained.

Regarding his VA compensation examination, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA findings obtained in this case are adequate, as they are predicated on a full review of the record, an objective examination, and the Veteran's subjective complaints.  The VA examiner, therefore, considered all of the pertinent evidence of record.  Accordingly, the Board finds that VA's duty to assist with respect to 
obtaining a VA examination and opinion regarding the claim being decided has been met.  38 C.F.R. § 3.159(c)(4).  


Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2013)  (reasonable doubt to be resolved in Veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court (CAVC) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Discussion

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where  there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor. 38 C.F.R. § 4.3.


In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 59 (1991).  As already alluded to, the Veteran has challenged the initial disability rating assigned for his now service-connected bilateral hearing loss.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting the distinction between claims stemming from an original rating versus increased rating).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Id.  at 126.  The Court also since incidentally has extended this practice even to claims that do not involve initial ratings, but also established ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected bilateral hearing loss was rated initially as 
0-percent disabling, i.e., noncompensable, under the provisions of 38 C.F.R. § 4.85, Diagnostic Code 6100.  But effectively as of July 10, 2012, the rating was increased to 10 percent based on the results of the VA compensation examination he had on that day, on remand, showing this greater level of hearing loss.  Thus, his rating already has been "staged."

Evaluations of defective hearing range from 0 to 100 percent.  This is based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity through numeric level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  The ratings for disability compensation for hearing loss are determined by the mechanical application of the criteria in Table VI and Table VII.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).


When a Veteran evidences an exceptional pattern of hearing impairment, such as when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral, to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.86(a).  Also, when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa again is to be used, whichever results in the higher number.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b). 

Turning now to the relevant facts of this particular case.

On VA examination in October 2006 pure tone thresholds, in decibels, were as follows: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
40
55
65
45
LEFT
20
45
75
95
59

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 100 percent in the left ear, as well.

These results correlate to Level I hearing loss in the right ear and Level II hearing loss in the left ear.  


During a private hearing examination in February 2007, pure tone thresholds, in decibels, were as follows: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
25
50
70
39
LEFT
15
35
75
90
54

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 88 percent in the left ear.

These results also correlate to Level I hearing loss in the right ear and Level II hearing loss in the left ear.  

On VA examination in July 2012, pure tone thresholds, in decibels, were as follows: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
75
85
95
75
LEFT
55
80
100
105+
85

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 96 percent in the left ear.

But an exceptional pattern of hearing loss was shown for the left ear during that evaluation, so Table VIa, as opposed to Table VI, has been used for the left ear in correlating the results of that July 10, 2012, VA examination.  38 C.F.R. §§ 4.85, 4.86.  Thus, based on the results of that examination, the Veteran had Level II hearing loss in his right ear and Level VIII hearing loss in his left ear.


The July 2012 examiner indicated that the functional impact of the Veteran's bilateral hearing loss included difficulty understanding conversation if the counterpart was not facing him, as well as in noisy environments.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In Martinak, the Court noted that, unlike the Rating Schedule for hearing loss, the extra-schedular provisions of 38 C.F.R. § 3.321(b)(1) (2013) do not rely exclusively on objective test results to determine whether referral for an extra-schedular rating is warranted.  The Court held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  See also Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Apr. 24, 2007); and 38 C.F.R. § 4.10 (2013).

Up until the July 10, 2012 VA compensation examination, the Veteran had no more than Level I hearing loss in his right ear and Level II hearing loss in his left ear.  According to Table VII, this corresponds to a 0 percent disability rating, which is the rating he had effectively until his VA compensation examination on July 10, 2012.  Consequently, before the date of that examination, he is not entitled to any higher rating.

Since July 10, 2012, the date of that VA compensation examination, he has not had more than Level II hearing loss in his right ear and Level VIII hearing loss in his left ear.  According to Table VII, this corresponds to a 10 percent rating, i.e., his existing rating.  He therefore is not entitled to any greater rating since July 10, 2012.

As already explained, the ratings for disability compensation for hearing loss are determined by the mechanical (meaning nondiscretionary) application of the criteria in Table VI, VIA, and Table VII.  Lendenmann, 3 Vet. App. at 349.  The evidence, as it stands, indicates the Veteran's service-connected bilateral hearing loss has warranted no more than a 0-percent rating since the filing of his claim for this condition (effective date of the award) and no more than a 10 percent rating since July 10, 2012, the date that worsening was shown.  Again, this amounts to a "staging" of this rating.  Fenderson, 12 Vet. App. at 125-26.

In addition to dictating objective test results, the VA audiologist as mentioned must fully describe the functional effects caused by a hearing loss disability in his her final report.  Martinak, supra.  In this case, the July 2012 VA examiner noted that the only functional impairment consisted of difficulty understanding conversation when the interlocutor was not facing the Veteran or when he was in noisy environments, which the schedular ratings sufficiently contemplate.  
38 C.F.R. §§ 4.1, 4.15.

The Court also has held that, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, the Board finds that a TDIU claim is not raised by the record or in any of the Veteran's pleadings or those of his representative.  Specifically, the evidence of record fails to show that the Veteran is unemployable because of this service-connected disability, and he has not contended as much.  Therefore, the Board finds that no further consideration of a TDIU is warranted.  Id.  

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).


According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

According to Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In considering whether extra-schedular consideration is warranted, the Board has attributed all symptoms potentially referable to the hearing loss to that disability.  See generally Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The Board has considered the Veteran's complaints of decreased auditory acuity and speech recognition impairment.  However, the schedular rating criteria contemplate the limitations and impairment caused by his service-connected hearing loss disability.  Indeed, there are provisions already in place for when a Veteran has an exceptional pattern of hearing impairment, see 38 C.F.R. § 4.86(a) and (b), which represent an alternative way of rating hearing loss when it does not follow the traditional pattern.  The bilateral hearing loss disability ratings at issue in this appeal are not derived by rating by analogy, but, instead, are determined under the applicable Diagnostic Code 6100, the schedular rating criteria of which specifically provide for ratings based on all levels of hearing loss, including exceptional hearing loss patterns, and as measured by both audiologic testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  The fact that there may be occupational impact does not render the Rating Schedule inadequate to evaluate the level of disability. 

Because the schedular rating criteria are adequate to rate the Veteran's service-connected bilateral hearing loss, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  Furthermore, an adverse impact on employability and/or periods of hospitalization have not been shown to have resulted from the service-connected bilateral hearing loss.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  See Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

Finally, in making these determinations, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.



ORDER

A compensable rating for the bilateral hearing loss prior to July 10, 2012 is denied.

Also, a rating higher than 10 percent since July 10, 2012 is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


